Citation Nr: 0806722	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer 
with erectile dysfunction, including due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1965 to 
June 1967.  He also had prior and subsequent service in the 
reserves, with various periods of active duty for training 
(ACDUTRA).  

This appeal to the Board of Veterans' Appeals Board (Board) 
is from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the claims was subsequently 
transferred to the RO in Montgomery, Alabama.  That office 
forwarded the appeal to the Board.  

The most recent correspondence to the veteran was returned as 
undeliverable with no forwarding address from the postmaster.  
But as the Court held in Saylock v. Derwinski, 3 Vet. App. 
294, 395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  For VA purposes, "notice" means written notice 
sent to a claimant as his or her most recent address of 
record.  38 C.F.R. 3.1(q) (2007).  The presumption of 
regularity does not diminish the claimant's responsibility to 
keep VA informed of changes of address.  If he does not do 
so, VA is not obligated to "turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Medical records belonging to someone else, and unrelated to 
the veteran's claim, were removed from his claims file.  They 
will be sent back to the RO for the appropriate action.  See 
Chairman's Memorandum No. 01-06-20 (July 28, 2006).  The 
misfiled documents have no bearing on the claims at issue in 
this appeal.



As indicated, the veteran has perfected his appeal for 
service connection for prostate cancer with erectile 
dysfunction, including due to Agent Orange exposure.  
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), which reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides (including the dioxin in 
Agent Orange).  VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  Once 
a final decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  The veteran's claim for service connection for 
prostate cancer is unfortunately subject to this stay.  
Adjudication of that claim therefore must be deferred.

The Board, however, is going ahead and deciding the claim for 
service connection for PTSD.


FINDING OF FACT

There is no competent evidence indicating the veteran has a 
current diagnosis of PTSD in accordance with the applicable 
VA regulation; he also does not have an established stressor 
to support this diagnosis.




CONCLUSION OF LAW

The veteran does not have PTSD from disease or injury 
incurred or aggravated during his military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record:
(1) that is necessary to substantiate the claim;
(2) that VA will seek to provide;
(3) that the claimant is expected to provide; and
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

To the extent possible, this notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  But see, too, 
Mayfield v. Nicholson, 01-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Here, review of the claims file reveals compliance with the 
VCAA, 38 U.S.C.A. § 5100 et seq (West 2002).  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  That is, by way 
of VCAA letters issued in January 2003, August 2003, and 
January 2004, the RO advised the veteran of the evidence 
needed to substantiate his service-connection claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining, as well as what information or 
evidence he was responsible for providing.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO admittedly did not, however, provide notice that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so not providing additional notice concerning these 
downstream elements of the claim is moot and, therefore, at 
most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) and 38 C.F.R. § 20.1102.



In addition, no letter satisfied the fourth element of VCAA 
notice by asking the veteran to provide any evidence in his 
possession pertaining to his claim or something to the effect 
that he should "give us everything you've got pertaining to 
your claim."  Pelegrini II, 18 Vet. App. at 120-21.  This 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  But see VA Office of General 
Counsel (OGC) Prec. Opinion 1-2004 (Feb. 24, 2004) 
(indicating § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim, therefore concluding that the 
fourth element of the VCAA notice cited in Pelegrini v. 
Principi 17 Vet. App. 412 (2004) (Pelegrini I) - identical 
to the language in Pelegrini II, is mere dictum and therefore 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c).

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Thus, in this case, to the extent it may be argued there is a 
presumption of prejudice due to the content error in failing 
to provide fourth element VCAA notice, any prejudice has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, it is reasonable to 
expect he understands from the notice provided what was 
needed. 

Specifically, the veteran submitted a buddy statement dated 
in February 2003, a duplicate DD Form 214, and through his 
representative provided a supporting statement in November 
2007 and a written brief presentation in January 2008.  
The veteran also submitted personal statements in March and 
September 2003 that he would subsequently submit information 
on his PTSD stressor.  He did not otherwise indicate that any 
additional private or VA medical evidence remains 
outstanding.  Further, the actual January 2003, August 2003, 
and January 2004 VCAA notices provided by VA were clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the service-
connection claim.

Moreover, with regard to the fourth element of VCAA notice, 
the January 2003 and August 2003 letters advised the veteran 
that VA required "additional information or evidence."  
Hence, he was aware that additional evidence was required to 
substantiate his claim.  So all things considered, he was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), his VA treatment records, and his private medical 
records as identified and authorized by him.  He also had a 
VA psychiatric examination.  Although he filed an 
authorization for the release of confidential private medical 
treatment records, in response the provider sent the wrong 
records for someone else, which the Board has since removed 
from the veteran's claims file.  He subsequently denied any 
other prior psychiatric treatment or hospitalization, other 
than for alcohol abuse during the 1970s, for which he has not 
provided any authorization for the Board to obtain those 
treatment records.  See report of VA medical examiner dated 
in June 2003.  Therefore, there is no indication these 
outstanding records would even be relevant to his claim.  VA 
is required to make reasonable efforts to obtain private 
medical records, but those records must be "relevant" to 
the claim.  38 U.S.C.A. § 5103A(b).  In this regard, VA is 
not required to search for evidence, which even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  Thus, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection also may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Id; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (the Board must make a specific finding as to 
whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) [and the 
implementing regulation 38 C.F.R. § 3.304(d) & (f)], requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  The veteran's own 
statements will not be sufficient.  Moreau, 9 Vet. App. at 
395-96.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The veteran contends that he has PTSD as the result of his 
military service.  See his claim dated in December 2002, 
notice of disagreement (NOD) dated in July 2003, and 
substantive appeal (VA Form 9) dated in May 2004.

The veteran's PTSD claim, however, must be denied on several 
grounds.  Most importantly, his claims file does not contain 
any medical evidence diagnosing PTSD in accordance with VA 
regulation.  38 C.F.R. § 3.304(f).  As mentioned, the first 
and perhaps most fundamental requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Significantly, a June 2003 VA psychiatric examiner did not 
diagnose the veteran with PTSD after specifically evaluating 
him for this disability.  Although the VA examination report 
shows a diagnosis of adjustment disorder, there is no mention 
of a PTSD diagnosis in this report or, for that matter, in 
any of the VA treatment records or other records made 
available to the Board for consideration.  In fact, the 
veteran denied any prior psychiatric treatments or 
hospitalizations - except once for alcohol abuse, providing 
evidence against his claim.  See report of June 2003 VA 
examiner.

The veteran asserts he has PTSD in statements made in his 
claim, NOD, and substantive appeal, as well as in his 
representative's statements.  See his claim dated in December 
2002, NOD dated in July 2003, and substantive appeal dated in 
May 2004; see also statement of accredited representative 
dated in November 2007 and representative's written brief 
dated in January 2008.  However, as a layman, not trained or 
educated in medicine, the veteran is not competent to offer a 
probative opinion as to whether he currently has PTSD 
(according to DSM-IV) or, even if he did, a probative opinion 
as to whether his psychiatric problems are related to his 
military service that ended many years ago.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.



There is no other medical evidence on record indicating the 
veteran has a current disability associated with PTSD.  
Absent medical evidence of a current disability, service 
connection cannot be granted for PTSD.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).  Simply stated, 
the post-service medical records outweigh the veteran's 
unsubstantiated lay assertions regarding a current PTSD 
disability.  Further, there is no medical evidence confirming 
a relationship or nexus between any claimed in-service 
stressor and a current psychiatric disability such as PTSD.  
38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 396.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, so there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for PTSD is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


